         Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
RIMMA VAKS,                                     )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )       Civil No. 18-12571-LTS
                                                )
LUMIRADX, INC.,                                 )
                                                )
        Defendant.                              )
                                                )

          ORDER ON THE PARTIES’ MOTIONS TO STRIKE (DOCS. NO. 92, 104)

                                         December 11, 2020

SOROKIN, J.

        This employment discrimination case follows the January 4, 2018 termination of pro se

Plaintiff Rimma Vaks from her employment at Defendant LumiraDx, Inc. Before the Court are

Vaks’s Motion to Strike Defendant’s Affirmative Defenses and Evidence and Enter Sanctions

(Doc. No. 92)1 and LumiraDx’s Motion to Strike Plaintiff’s May 11, 2020 Filing in Opposition

to Summary Judgment for Failure to Comply with this Court’s May 6, 2020 Order and Request

for Costs and Fees (Doc. No. 104). LumiraDx’s Motion for Summary Judgment is resolved in a

separate Memorandum and Order also issuing today. Doc. No. 124. Argument was heard on both

motions to strike on December 1, 2020. For the reasons which follow, Vaks’s Motion to Strike

(Doc. No. 92) is DENIED and LumiraDx is awarded reasonable costs and fees associated with

preparing its opposition. LumiraDx has fourteen days to submit its fee request after which Vaks

shall have fourteen days to respond. LumiraDx’s Motion to Strike (Doc. No. 104) is DENIED.


1
 Citations to “Doc. No. __” reference documents appearing on the court's electronic docketing system;
pincites are to the pages numbers in the ECF header.
         Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 2 of 10




   I.      VAKS’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
           AND EVIDENCE AND ENTER SANCTIONS (DOC. NO. 92)

        In her Motion to Strike, Vaks claims that LumiraDx engaged in a “massive scheme of

fraud on the [C]ourt characterized by perjury, falsification of documents and spoliation of

evidence.” Doc. No. 92 at 2. She urges the Court to strike certain affirmative defenses raised by

LumiraDx, remove from the record all reference to Vaks’s negative performance reviews and

complaints from her colleagues, and declare inadmissible a PowerPoint presentation produced by

LumiraDx during the course of discovery.

           A.      Background

        This is not the first time Vaks has leveled accusations of misconduct against LumiraDx

and its counsel. In a prior motion, Vaks accused LumiraDx’s attorneys of (1) “obstructing” a

deposition; (2) “relentless refusal to produce documents”; and (3) “defiantly [and] in bad faith

violat[ing] every Federal Rule of Civil Procedure related to discovery[.]” Doc. No. 70 at 1–2.

The Court carefully reviewed Vaks’s allegations, concluding: “These are serious accusations

made in writing. They are without basis.” Doc. No. 80 at 1.

        Similar accusations permeate Vaks’s filings in opposition to LumiraDx’s Motion for

Summary Judgment. There, as here, she accuses LumiraDx and its counsel of “perjury,” “fraud

on the court,” and of using “fabricated evidence.” Doc. No. 101 at 13; see also Doc. No. 124 at 5

n.5 (noting eight separate accusations of perjury in Vaks’s responses to LumiraDx’s Statement of

Undisputed Facts alone). As noted in the Memorandum and Order resolving that motion: “None

of Vaks’s accusations have merit.” Id. (“Despite her obvious intelligence, Vaks does not seem to

grasp that reasonable people can disagree over the meaning of facts and caselaw without one

party to the dispute having committed perjury.”).




                                                 2
        Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 3 of 10




       For all of her allegations against LumiraDx, it has been Vaks’s conduct that has been far

from exemplary. Indeed, Vaks has skirted the outer limits of honesty on more than one occasion.

See Doc. No. 53 (Vaks making materially false representation to induce a court order); Doc. No.

124 at 16–17 (noting contradicting statements made by Vaks); id. at 17 n.10 (describing Vaks’s

argument as a “gross distortion of the record”); id. at 21 n.12 (noting Vaks’s statement appeared

to be contradicted by the record). What’s more, as explained in the Memorandum and Order

entering summary judgment on Vaks’s claims:

       Vaks engaged in a pattern of misconduct as the case proceeded through discovery.
       She filed late discovery requests which the Court found were largely overbroad,
       unreasonable, and not proportional to the case. Doc. No. 60. . . . She violated a
       protective order by filing certain confidential documents on the public docket. Doc.
       No. 70-1 at 2. And she has repeatedly circumvented local rules limiting the length
       of a party’s filings, imposing unwarranted burdens both on LumiraDx and on the
       Court. See Doc. No. 80 at 2–3.

Doc. No. 124 at 4–5; see also id. at 5 n.4 (offering examples of Vaks’s creative attempts to elide

the rules governing the length of a party’s briefs).

       On February 24, 2020, the Court imposed limited sanctions on Vaks. Doc. No. 80 at 3.

Specifically, Vaks was ordered to seek the Court’s approval, in the form of a short request for

leave to file, before filing any future motions. Id. In crafting the Sanctions Order, the Court

recognized that Vaks is a pro se litigant and entitled to a certain degree of leeway, but also noted

that she is an educated person and that her repeated misconduct was prejudicing LumiraDx. Id.

       On March 24, 2020, Vaks violated this Order by filing her first motion without leave.

Doc. No. 81. In resolving that motion on its merits, the Court noted Vaks had failed to abide by

the Sanctions Order but imposed no further sanctions. Doc. No. 82 at 4 n.4. On May 3, 2020,

Vaks filed the present motion. Doc. No. 92. Once again, Vaks failed to seek the Court’s leave

before filing her motion.



                                                  3
         Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 4 of 10




           B.      Enforcement of February 24th Sanctions Order and LumiraDx’s Request for
                   Fees and Costs

       The Court STRIKES Vaks’s Motion to Strike (Doc. No. 92) as it was filed in violation of

the February 24th Sanctions Order. For the reasons given below, the Court also ALLOWS

LumiraDx’s request that it be awarded reasonable costs and fees associated with opposing

Vaks’s Motion to Strike. LumiraDx shall file its request for fees within fourteen days of the date

of this Order, after which Vaks shall have fourteen days to respond. In her response, Vaks should

address the amount of fees sought by LumiraDx, not to the Court’s ruling that some award of

fees is appropriate. Vaks objections to the award of fees are preserved.

       A federal court has the “inherent power to ‘sanction . . . litigation abuses which threaten

to impugn the district court’s integrity or disrupt its efficient management of [case]

proceedings.’” AngioDynamics, Inc. v. Biolitec AG, 780 F.3d 420, 426 (1st Cir. 2015)

(alterations in original) (quoting United States v. Kouri–Perez, 187 F.3d 1, 7 (1st Cir. 1999)).2

Among these powers is the ability to shift the cost of misconduct by assessing attorneys’ fees.

See Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991) (noting “[t]here are ample grounds for

recognizing . . . that in narrowly defined circumstances federal courts have inherent power to

assess attorney’s fees” (alterations in original) (quoting Roadway Exp., Inc. v. Piper, 447 U.S.

752, 765 (1980)). Because of its potency, “a court’s inherent power to shift attorneys’ fees

‘should be used sparingly and reserved for egregious circumstances.’” Whitney Bros. Co. v.

Sprafkin, 60 F.3d 8, 13 (1st Cir. 1995) (quoting Jones v. Winnepesaukee Realty, 990 F.2d 1, 3

(1st Cir. 1993)). Examples of such “egregious circumstances” include “willful disobedience of a




2
 The Court relies upon its inherent powers in crafting this Sanctions Order because no Federal Rule of
Civil Procedure appears to be “on all fours.” United States v. One 1987 BMW 325, 985 F.2d 655, 661 (1st
Cir. 1993); cf. Fed. R. Civ. P. 11(b) (not reaching violation of a court order).
                                                   4
        Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 5 of 10




court order.” Chambers, 501 U.S. at 45 (quoting Fleischmann Distilling Corp. v. Maier Brewing

Co., 386 U.S. 714, 718 (1967)).

       The Court finds that Vaks’s violation of the February 24 th Sanctions Order was willful.

She was provided with notice of the Order through the Court’s electronic-filing system. Doc. No.

80. She has referenced the Order in a prior motion. Doc. No. 81 at 7 (quoting relevant portions of

the February 24th Sanctions Order). And when she last violated this Order, the Court called that

violation to her attention. Doc. No. 82 at 4 n.4.

       Vak’s disregard for the February 24th Sanctions Order continues a pattern of misconduct

which has needlessly inflated the cost of this litigation. As documented in that Order, Vaks: (1)

misled the Court on a material fact, (2) circumvented local rules limiting the length of parties’

briefs, (3) filed late and unreasonable discovery requests, (4) filed confidential documents to the

public docket, and (5) baselessly leveled accusations of misconduct against LumiraDx and its

counsel. Doc. No. 80. Each of these actions imposed unwarranted expenses on LumiraDx.

       The February 24th Sanctions Order was not intended to be punitive. It aimed to protect

LumiraDx from further unnecessary burdens while still allowing Vaks to litigate her case.

Unfortunately, the Order appears to have had no effect on Vaks’s behavior. She has continued to

file motions directly to the docket, to raise baseless accusations of misconduct, and to circumvent

(and violate) local rules governing the length of a party’s filings. See Doc. No. 124 at 5 nn. 4–5.

As discussed below, she also willfully violated a separate Order from this Court in the course of

opposing LumiraDx’s motion for summary judgment.

       The Court concludes that the appropriate sanction for Vaks’s violation of the February

24th Sanctions Order is to grant LumiraDx its request for the expenses incurred in opposing her




                                                    5
           Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 6 of 10




Motion to Strike.3 Such a sanction both “vindicates judicial authority without resort to the more

drastic sanctions available for contempt of court and makes the [opposing] party whole for

expenses caused by his opponent’s obstinacy.” Hutto v. Finney, 437 U.S. 678, 690 (1978). The

Court makes this decision after consideration of Vaks’s history of misconduct, her repeated

violation of the February 24th Sanctions Order, the fact LumiraDx only incurred these expenses

because Vaks violated a court order, and the lack of merit to Vaks’s Motion to Strike, as detailed

below.

          Courts are naturally hesitant to impose monetary sanctions on pro se litigants (even those,

such as Vaks, who have a high level of education and prior litigation experience). But Courts

will impose such sanctions where necessary. See Pellegrini v. Analog Devices, No. Civ.A. 02-

11562-RWZ, 2006 WL 83472, at *2 (D. Mass. Jan. 11, 2006) (assessing attorneys’ fees against

pro se litigant); Garrison v. Merced, No. CIV. A. 89-13-MC, 1989 WL 90438, at *2 (D. Mass.

July 31, 1989) (same). Vaks’s disregard for the Court’s February 24 th Sanctions Order has

continued the harm which the Order was intended to guard against and demonstrated that lesser

sanctions will not suffice.

              C.       The Merits of Vaks’s Motion to Strike

          Even if the Court were to consider Vaks’s Motion to Strike on the merits, the Court

would deny it. First, Vaks argues LumiraDx should be estopped from offering her negative

performance reviews and complaints about her from her colleagues into evidence. As grounds,

she points to representations made by LumiraDx to the Office of the Attorney General of

Massachusetts that its decision to terminate her was not based on her colleagues’ complaints.

Doc. No. 92 at 6–9. As explained in the accompanying Memorandum and Order, there is no



3
    Nothing in this decision alters the February 24th Sanctions Order, which remains in effect.
                                                       6
         Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 7 of 10




contradiction between LumiraDx’s representations to the OAG and their arguments before this

Court. Doc. No. 124 at 10–12. Judicial estoppel is therefore inappropriate.

        Second, Vaks challenges the authenticity of a number of the documents provided by

LumiraDx during discovery, alleging that these documents’ metadata conflicts with various

representations made by LumiraDx regarding the date on which the documents were created.

Doc. No. 92 at 10–11. But Vaks misunderstands the metadata; as explained by LumiraDx, the

“Sort/Date Time” column that Vaks points to does not list the date on which the document was

created but rather the date on which it was last edited. Doc. No. 105 at 13–15. The mere fact

some of documents were edited after their purported creation date is explainable without resort to

theories of fraud. The record simply does not support the bulk of Vaks’s claims. Vaks has,

however, identified one instance in which a document’s metadata appears truly inconsistent. That

document is discussed further in the accompanying Memorandum and Order. Doc. No. 124 at 21

n.13.

        Third, Vaks argues that a PowerPoint presentation LumiraDx offers as a

contemporaneous record of its downsizing decision should be struck as “unauthenticated

inadmissible hearsay.” Doc. No. 92 at 10. She argues the document is unaccompanied by the

necessary declarations to authenticate it and bring it within an applicable exception to the rule

against hearsay. See id.; but see Doc. No. 87 ¶ 11 (attesting to document’s authenticity). Vaks

may be correct, but that only gets her so far. At summary judgment, a court may consider

evidence unless it “cannot be presented in a form that would be admissible in evidence.” Fed. R.

Civ. P. 56(c)(2) (emphasis added); see Int’l Shipping Agency, Inc. v. Union de Trabajadores de

Muelles Local 1740, No. 12-cv-1996-SCC, 2015 WL 5022794, at *2 (D.P.R. Aug. 21, 2015)

(explaining “the objection contemplated by the amended Rule is not that the material ‘has not’



                                                 7
        Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 8 of 10




been submitted in admissible form, but that it ‘cannot’ be.” (quoting Foreword Magazine, Inc. v.

OverDrive, Inc., No. 10-cv-1144, 2011 WL 5169384, at *2 (W.D. Mich. Oct. 31, 2011)). Vaks

has given no reason why the document could not be admissible at trial. After reviewing the

record as it currently stands, the Court concludes LumiraDx could provide the necessary

documentation or testimony to authenticate the document and bring it within the business-

records exception to the rule against hearsay. See Fed. R. Evid. 803(6).

       Fourth, Vaks accuses LumiraDx of failing to fully answer various discovery requests.

Doc. No. 92 at 12–13 & n.8. These objections are untimely, any disputes regarding the

sufficiency of LumiraDx’s discovery answers should have been raised long ago. See Doc. No. 36

at 2 (requiring, unless good cause is shown, parties to file “motions to compel . . . and similar

motions . . . no later than seven days after the close of fact discovery” (emphasis in original)).

While the timing deadline permits a late filing for “good cause,” Vaks has not made this

showing.

       Fifth, Vaks argues that two of LumiraDx’s exhibits should be struck because they were

labeled as confidential (by LumiraDx) and nonetheless posted to the public docket. Doc. No. 92

at 15. But the Protective Order governing these materials does not prohibit parties from

submitting their own evidence to the public docket. See Doc No. 46-1 at 7 (proposed protective

order); Doc. No. 49 (endorsing proposed protective order).

       Sixth, Vaks alleges LumiraDx and its employees committed “perjury and fraud on the

Court,” Doc. No. 92 at 13, pointing to alleged inconsistencies over: (1) whether certain functions

were moved overseas, id. at 10; (2) whether Neil Armstrong resigned his position as QA

manager, id. at 15, and; (3) whether and when the position of Vice President of Engineering was

created, id. at 14. As to the first, Vaks conflates functions with jobs. As to the second, Vaks



                                                  8
          Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 9 of 10




conflates resignation as a manager with resignation from the company. As to the third, Vaks

conflates a promotion with the creation of a new position. None of these alleged inconsistencies

support Vaks’s claims of perjury.

         Finally, Vaks argues sanctions are warranted because LumiraDx’s “MSJ is based on false

facts and scandalous and defaming accusations made in the public record.” Doc. No. 92 at 9. The

Court disagrees. Vaks has failed to show any grounds for sanctioning LumiraDx.

   II.      LumiraDx’s Motion to Strike Plaintiff’s May 11, 2020 Filing in Opposition to
            Summary Judgment for Failure to Comply with this Court’s May 6, 2020 Order and
            Request for Costs and Fees (Doc. No. 104)

         LumiraDx seeks to strike Vaks’s Third Opposition to LumiraDx’s Motion for Summary

Judgment. Doc. No. 104. Because the citations in Vaks’s Second Opposition did not line up with

forty-six exhibits she filed in support, the Court ordered Vaks to refile her Opposition “in a

corrected form that as far as reasonably possible and in good-faith and without making any

substantive changes or additions, remedies the issues with her exhibits and citations.” Doc. No.

99. LumiraDx claims Vaks violated this Order by making “changes to the substance of her

Opposition, including the Memorandum, Affidavit and responses to LumiraDx’s Statement of

Undisputed Material Facts.” Doc. No. 104 at 3. LumiraDx also seeks fees and costs associated

with preparing this Motion. Id. at 1.

         The Court undertook a careful line by line comparison of Vaks’s filings and, based on

this review, has concluded that: (1) Vaks’s changes to her affidavit comply with the prohibition

on substantive changes; (2) Vaks’s changes to her Third Opposition substantially comply, but see

Doc. No. 104-1 (additional fact inserted); id. at 15 (additional elaboration of argument), and; (3)

Vaks’s edits to the Statement of Undisputed Materials Facts do not comply with the Court’s

Order—Vaks has inserted numerous substantive changes.



                                                 9
          Case 1:18-cv-12571-LTS Document 125 Filed 12/11/20 Page 10 of 10




          Nonetheless, the “underlying philosophy of the [Federal Rules of Civil Procedure] is that

issues be submitted to the courts on their merits.” Burke v. Fire Underwriters Ass’n, 21 F.R.D.

583, 584 (W.D. Mo. 1958). Vaks’s failure to fully comply with this Order is of less significance

than some of Vaks’s other violations. Indeed, perhaps this explains why LumiraDx’s Motion to

Strike works to highlight Vaks’s other misconduct. See id. at 6–7. The Court recognizes that

Vaks’s late-filed edits gave her extra time to craft arguments, but LumiraDx had a full

opportunity to respond in its reply as well as at the hearing. Given the totality of circumstances,

LumiraDx’s Motion to Strike (Doc. No. 104) is DENIED.

   III.      CONCLUSION

      For the foregoing reasons, Vaks’s Motion to Strike (Doc. No. 92) is DENIED and

LumiraDx is awarded reasonable costs and fees associated with preparing its opposition to that

motion. LumiraDx has fourteen days to submit its fee request after which Vaks shall have

fourteen days to respond. LumiraDx’s Motion to Strike (Doc. No. 104) is DENIED.



                                                       SO ORDERED.


                                                        /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge




                                                  10
